J-A18039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MING LIANG LI,                              :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                      Appellant              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 LIXIA PAN                                   :          No. 93 WDA 2019

             Appeal from the Decree Entered December 19, 2018
              in the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD-16-007099-008

BEFORE: BOWES, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED SEPTEMBER 30, 2019

     Ming Liang Li (“Husband”) appeals from the Order equitably distributing

the marital assets of Husband and Lixia Pan (“Wife”), which was made final

by the entry of the December 19, 2018 Divorce Decree. We affirm.

     Husband and Wife married on August 3, 2014, in a traditional Chinese

wedding ceremony, in New York.         During the wedding, Husband and Wife

received over $135,000.00 in U.S. currency, Chinese currency (RMB) worth

approximately $28,000.00 in U.S. currency, and several pieces of gold

jewelry.   The funds also included a $50,000.00 check from Wife’s mother,

which was intended to be used as a down payment for a marital home.

     Two days after the wedding, Husband returned to Pittsburgh,

Pennsylvania,      while   Wife   remained   in   New    York   to   complete   her

undergraduate degree. Husband and Wife visited one another occasionally
J-A18039-19


until February 2015.    During the approximately 6 months that they were

married, Husband and Wife spent less than 30 days together.

      Husband filed a Complaint in Divorce on January 14, 2016, asserting

that the marriage was irretrievably broken. On March 18, 2016, Wife filed a

Petition Raising Claims, seeking equitable distribution, alimony, and counsel

fees and expenses. Following a procedural history that is not relevant to the

instant appeal, the trial court conducted a hearing, and determined the date

of separation to be February 17, 2015.

      On August 31, 2017, Husband filed an Affidavit pursuant to Section

3301(d) of the Divorce Code, asserting that the marriage was irretrievably

broken, and that the parties had lived separate and apart for at least two

years.   Wife filed a Counter-Affidavit on September 8, 2017, opposing the

entry of a divorce decree, and indicating her wish to pursue claims for

economic relief.   The trial court referred the matter to a Hearing Master,

scheduled a hearing, and directed the parties to file pre-trial statements.

Husband and Wife timely complied.

      Following a hearing, the Master issued a Report and Recommendation.

The Master first described the process by which Husband and Wife received

their wedding gifts as follows:

      The parties had a traditional Chinese wedding at a restaurant in
      New York City’s Chinatown. Gifts (usually money contained in a
      traditional red envelope) [were] brought by the 200 guests and
      were collected at the door by Husband’s uncle.[FN] Members of the
      family, first Husband’s and then Wife’s, [were] called individually
      to present their gifts directly to the bride and groom. These gifts

                                    -2-
J-A18039-19


      may include cash, checks, [RMBs] [] or jewelry. A member of
      [Husband’s] family collected the gifts given by [Husband’s]
      family[,] and a member of Wife’s wedding party collected the gifts
      given by Wife’s family. There [was] a Master of Ceremonies who
      call[ed] each of the family members to come up[,] and then
      announce[d] the gifts as they [were] presented. A video showing
      this gift[-]giving ceremony was provided at the hearing[,] and a
      translation of the Chinese [testimony] was read into the record. …
      The Master of Ceremonies announced that the $100,000 check
      given to the parties by Wife’s [m]other was in American dollars.
      Husband’s uncle paid for the Master of Ceremonies and for the
      videographer.


      [FN] When all of the guests [had] arrived, the envelopes [were]
      opened and the gifts [were] detailed and recorded in a red book.
      … The total amount recorded was $29,655. A portion of this
      money [was] applied to the costs of the ceremony, banquet,
      etc.[,] and the remainder [was] … gifted to [Husband and Wife].
      $20,300 was paid to the restaurant, $1[,]100 to a wedding center,
      $660 to a bakery, leaving $7,595 for distribution to [Husband and
      Wife].


Master’s Report and Recommendation, 4/6/18, at 2-3 (footnote in original).

      The Master also outlined the following evidence and testimony:

     In total, Husband and Wife received checks totaling $135,500.00

      in U.S. currency, and RMBs worth approximately $28,217.05;

      Wife received 16 gold bracelets, 5 gold rings and 12 gold

      necklaces; Husband received 1 necklace. Id. at 3.

     In addition to the check Wife’s mother gave to Husband and Wife,

      Wife’s Mother gave a $50,000.00 check to Husband’s father, to be

      used as a down payment on a marital home. No house was ever

      purchased for Husband and Wife, but the money was never

      returned to Wife’s mother. Id.

                                    -3-
J-A18039-19



      Wife’s brother later drove her to Pittsburgh to pick up her

       belongings (including cash she had left during a previous visit),

       but Husband would not allow them to enter his apartment. When

       Wife called the police, Husband stated that he had thrown away

       Wife’s things, and did not have her money. Id. at 4, 7.

      Wife testified that Husband had been unwilling to make plans for

       her to move to Pittsburgh, even after she had graduated. Id. at

       6.

      After Husband filed the Complaint in Divorce, his ownership in his

       beer distributorship was transferred to his aunt; however,

       Husband continued to manage the store, complete the ordering,

       and pay the bills. Id.

   Additionally, the Master made the following conclusions and credibility

findings:

      The Master discredited Husband’s assertions that the checks

       presented during the wedding were strictly “ceremonial.” Id. at

       3 n.3.

      Although Wife’s mother gave Husband’s father a $50,000 check

       to use as a down payment for a marital home, no home was

       purchased. The Master believed that Husband’s father and mother

       used the money to purchase their own home, just a few months

       after the wedding, or for their own personal use. Id. at 3-4, 8.




                                     -4-
J-A18039-19



       The refusal of Husband’s father to appear at the hearing indicates

        the truth of the allegations. Id. at 5.

       Husband threw away Wife’s belongings, but did not throw away

        the cash. Id. at 4, 7.

       “The Master found Wife credible and Husband evasive….” Id. at

        9.

Based upon the foregoing, the Master recommended that (1) Husband owes

Wife $6,506.00, to be paid in 12 installments, for her personal items; (2)

Husband will be responsible for any legal fees Wife incurs incident to collecting

these payments; (3) Husband must pay Wife $14,208.30 in U.S. currency, in

28 installments, for his father’s use of the couple’s Chinese currency; (4)

Wife’s gold jewelry must be returned to her, or Husband must pay Wife $750;

and (5) Husband owes Wife $50,000, in the form of a Judgment Note in

alimony,1 for the remaining money the couple received as wedding gifts, to

be paid in installments of $5,000 per year. See id. at 7-9.

        On April 25, 2018, Husband filed Exceptions to the Master’s Report and

Recommendation, asserting that the Master erred in identifying and valuing

the marital property subject to distribution.     The trial court conducted a


____________________________________________


1The Master also recommended that “[a]ny money not paid in that single year
or any subsequent single year … shall be added to the funds required for the
next year and those funds shall accrue interest at 4.5% annually.” Master’s
Report and Recommendation, 4/6/18, at 9.




                                           -5-
J-A18039-19



hearing on the Exceptions. By an Order entered October 19, 2018, the trial

court dismissed Husband’s Exceptions, and adopted the Master’s Report and

Recommendation.2

       Husband filed a Notice of his intention to seek entry of a final divorce

decree on October 31, 2018, after which Wife again filed a Counter-Affidavit

pursuant to Section 3301(d) of the Divorce Code, opposing entry of a divorce

decree, asserting that the marriage was not irretrievably broken, and

indicating her wish to pursue economic claims.          The trial court entered a

Divorce Decree on December 19, 2018.             Husband filed a timely Notice of

Appeal, and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

       Husband raises the following issues for our review:

       I. Did the trial court err when, as part of the equitable distribution
       scheme, it ordered Husband to execute a judgment note for
       $50,000[.00] against his will and in violation of his constitutional
       right to due process of law?

       II. Did the trial court err when, as part of the equitable distribution
       scheme, it ordered Husband to pay each of the cash awards of
       $50,000[.00], $14,108.30, $6,455.75, $6,506[.00], and
       $750[.00] to Wife[,] without making any finding[s] of fact, and
       without any proof[] that any marital property existed on the date
       of separation, or that Husband dissipated any marital property?

Husband’s Brief at 4.



____________________________________________


2In its Order, the trial court also dismissed the Cross-Exceptions filed by Wife.
However, no Cross-Exceptions appear in the certified record, nor does the
docket reflect that any were filed.

                                           -6-
J-A18039-19


      In his first claim, Husband argues that the trial court erred by ordering

him to execute a $50,000.00 Judgment Note as part of the equitable

distribution scheme. Id. at 9. Husband claims that a court may not enter

judgment and award interest in a divorce proceeding, without first conducting

a hearing on an alleged failure to comply with an equitable distribution order.

See id. at 10-14. Husband also contends that judgment notes may not be

entered against natural persons, and may not be used in a divorce proceeding.

See id. at 14-20. Additionally, Husband argues that he cannot be forced to

execute a judgment note against his will. See id. at 20-22.

      The trial court deemed Husband’s first issue waived, because he failed

to raise it in his Exceptions. See Trial Court Opinion, 4/1/19, at 5. Our review

reveals that Husband’s Exceptions include a bald allegation that the Master

erred in awarding Wife $50,000.00 (a portion of the total funds received

during the wedding), and ordering Husband to execute a Judgment Note in

that amount, in the nature of alimony. However, Husband failed to identify in

the Exceptions why he believes the Master erred. In his Concise Statement,

Husband raised, for the first time, his claim that the directive to execute the

Judgment Note violates his constitutional right to due process.         Concise

Statement, 2/13/19, at 1 (unnumbered). Because Husband did not raise his

due process claim in the trial court prior to appeal, we agree that Husband’s

first claim is waived. See Pa.R.A.P. 302(a) (providing that “[i]ssues not raised




                                     -7-
J-A18039-19


in the lower court are waived and cannot be raised for the first time on

appeal.”).

      In his second claim, Husband challenges portions of the trial court’s

equitable distribution scheme ordering him to pay Wife various cash awards.

See Husband’s Brief at 22-72.      As to each of the contested cash awards,

Husband asserts that, prior to including such awards in its equitable

distribution scheme, the trial court failed to make factual findings that (1)

marital property existed on the date of separation; (2) Husband was in

possession of any marital property on the date of separation; and (3) Husband

dissipated any marital property. See id.

             [O]ur standard for reviewing awards of equitable
      distribution are well settled. The trial court has broad discretion
      in fashioning such awards, and we will overturn an award only for
      an abuse of that discretion. To assess whether the trial court
      abused its discretion, we must determine whether the trial court
      misapplied the law or failed to follow proper legal procedure.
      Further, we measure the circumstances of the case against the
      objective of effectuating economic justice between the parties and
      achieving a just determination of their property rights.

Hayward v. Hayward, 868 A.2d 554, 557-58 (Pa. Super. 2005) (citations

omitted). Further, “it is within the province of the trial court to weigh the

evidence and decide credibility[,] and this Court will not reverse those

determinations so long as they are supported by the evidence.” Childress v.

Bogosian, 12 A.3d 448, 455 (Pa. Super. 2011); see also id. at 455-56

(explaining that “a master’s report and recommendation, although only

advisory, is to be given the fullest consideration, particularly on the question



                                     -8-
J-A18039-19



of credibility of witnesses, because the master has the opportunity to observe

and assess the behavior and demeanor of the parties.” (citation omitted)).

      Initially, as the trial court aptly noted in its Opinion, Husband’s Concise

Statement “is neither clear nor concise[,]” and “assails virtually every aspect

of [the trial court’s] decision[.]”       Trial Court Opinion, 4/1/19, at 2.

Nevertheless, in its Opinion, the trial court set forth the legal and factual basis

for its decision, and addressed the sufficiency of the evidence supporting its

decision as to the equitable distribution scheme. See id. at 7-10; see also

id. at 6 (wherein the trial court reiterated that it adopted the Master’s Report

and Recommendation); Master’s Report and Recommendation, 4/6/18, at 1-

9 (wherein the Master summarized the relevant testimony, and set forth her

relevant findings, credibility determinations, and conclusions). We agree with

and adopt the trial court’s Opinion regarding Husband’s broad challenge to the

propriety of the equitable distribution scheme.        See Trial Court Opinion,

4/1/19, at 7-10. We specifically point out, as did the trial court, that “[t]here

was a video introduced showing the gifts[;] there were contemporaneously

prepared lists of the gifts which were counted by the couple[; and] there were

endorsed checks….” Id. at 8. The trial court also specifically credited the

evidence presented by Wife and her witnesses, and found Husband’s

testimony to be incredible.     See id. at 8, 9.    We decline to reassess the

credibility of the witnesses, see Childress, 12 A.3d at 455, and we otherwise

discern no abuse of the trial court’s discretion. Therefore, Husband is not

entitled to relief on this claim.

                                       -9-
J-A18039-19



     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2019




                          - 10 -
                                                                  Circulated 09/06/2019 03:30 PM




  IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         FAMILY DIVISION


Ming Liang Li,                    OPINION

                 Plaintiff,
                                  No.:     FD-16-007099
        v.                                 Sup. Ct. No: 93 WDA 2019

lxia Pan,
                                  BY:
                 Defendant.
                                  Honorable Cathleen Bubash
                                  440 Ross Street
                                  Suite 5036
                                  Pittsburgh, PA 15219


                                  COPIES TO:

                                  Counsel for Plaintiff:

                                  Caroline L. Vodzak, Esquire
                                  1550 Brownsville Road
                                  South Park, PA 15129


                                  Counsel for Defendant:

                                  Jeffrey L. Pollock, Esquire ... . o      m
                                  1320 Shady A venue           ::.. 0 -u               \D


                                                                                                ,,
                                                              ;.� � --t
                                  Suite 1 OO(rear)            .....:) r.:              .:r.::
                                                                      ..,...,,o        ::!>
                                  Pittsburgh, PA l 5217 -1340 :� ?! n                  :::0
                                                                                      (.,.)
                                                                         :�:::  0
                                                                           , r· C:    N         r
                                                                        .".1-         m
                                                                       �� <
                                                                        .::., o--t
                                                                                      :;c
                                                                        ·- -n1
                                                                       ··f U) ()
                                                                       -zo            l'\J
                                                                             !,U)
  IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          FAMILY DIVISION

Ming Uong Li,
                       Plaintiff.
         v.                                     No.: FD-16-007099
                                                Superior Court No: 93 WDA 2019
lxia Pan,

                       Defendant.


                                      OPINION
April l, 2019                                       Judge Cathleen Bubash


      Husband has filed this appeal from my October 17, 2018 which adopted
the Equitable Distribution Report and Recommendation of the Special Master. My
Order was made final by entry of the divorce decree. Because my decision is
supported by law and based on the evidence presented at trial, particularly the
credibility of the witness's testimony, it should be affirmed.
        Preliminarily, I note that Husband's Statement of Matters Complained of
on Appeal is neither clear nor concise as required by Pa.R.A.P. l 925(b). Husband
assails virtually every aspect of my decision, including my (and the Master's)
understanding of the law and role as fact finder. I shall address Husband's primary
assertions - that my reasoning is not discernible from the record, that I ignored law
and fact, and based my decision on legally insufficient evidence. In doing so,
Husband's other voluminous. often duplicative complaints, will be substantially
addressed.




                                           2
                                              Background


         The parties married in a traditional Chinese wedding in New York in August
of 2014. The wedding guests gave the couple substantial gifts of cash, checks,
and gold jewelry. Two days later, Husband returned to Pittsburgh. The parties
visited sporadically until their February 201 S separation .1 The parties spent less than
30 days together; hence virtually all of the property subject to equitable
distribution came into their possession as wedding day gifts from their respective
families. Husband filed for divorce in January of 2016. Wife raised economic
claims. A hearing officer awarded Wife $700.00 per month in alimony pendent
lite (APL) which I ordered terminated in July of 2017.
         I referred the parties to a Special Master for trial on all economic issues. A
Chinese interpreter was required at trial.               Wife introduced a video of the
presentation of the wedding gift, as well as an English transcription of the video.
The video depicted wedding gifts of over $135,000 in U.S. dollars, Chinese
currency (RMB) worth approximately $28,000.002, and gold jewelry.
         Husband, Wife, Wife's mother, and her brother testified regarding the
couple's wedding gifts and the efforts Wife made to access the property after
separation. Husband testified regarding his employment and business interests.
Both parties presented evidence that raised the strong inference that Husband's
father took a good deal of the funds intended for the parties. Those funds
included a $50,000.00 check from Wife's mother, which was intended as a down-
payment for a marital home.
          Wife testified that $55,000.00 in cash as well as gold jewelry was left in
Pittsburgh with Husband and his family at Husband's request. (TR. 3/13/18 p. 39-




1   The date of separation was determined by this Court to be February 17. 2015.
2   $1.00 is equal to approximately 6.4 RMB. (TR. 3/8/18 p. 34)
                                                 3
40) .3 Husband refused Wife entry when she returned after separation to pick up
personal items and property she considered hers. {TR. 3/8/18 p. 144).                 Husband
testified that he "threw out" Wife's property. I did not find this testimony credible
as to the jewelry and certainly not as to cash.
       Husband's father did not appear at trial, despite the Master's repeated
request that he do so in order to testify regarding his role in the unaccounted for
wedding gift cash and checks. (TR. 3/8/18 p. 123, 177; 3/13/18 p. 3-9) Without his
testimony, the testimony that Husband's father converted the monies to his own
use was basically uncontradicted, as Husband offered no other explanation
himself.
       The Master recommended that each party pay half the fees for the
translators and the video transcription, that Husband pay Wife $6,506.00,
representing 25% of the value of the personal property which Husband claimed
to have discarded, that he pay her $14, l 08.30, which is half of the amount of
Chinese currency gifted at the wedding, and $6,445.75 which is half of the
wedding cash (referred to as "red envelope money"), along with the return of
Wife's jewelry or its $750.00 value.          Lastly, she recommended that Wife be
awarded $50,000.00 of the $55,000.00 which was in Husband's control when she
returned to New York, to be paid as alimony secured by a judgment note,
because over 80% of the funds were gifts made from Wife's family who occupied
17 of the 20 tables at the wedding (TR. 3/8/18 p. 96) and that the marriage was
"absurdly" short.   4

       Husband filed 19 extensive exceptions which I dismissed on October 17,
2018, along with Wife;s untimely filed exceptions, adopting the Master's


3 Wife also testified that approximately $15.000.00 of the money left with Husband was her
premarital money but , since it was to be used to buy a marital home, she included it in marital
funds. {TR. 3/13/18 p. 99)
4 Lastly, The Master opined that much of these funds could
                                                               quickly be obtained by Wife if they
were returned by Husband's father and suggested that Wife consider a separate civil or criminal
action, because Husband's father is not under this Court's jurisdiction.


                                                4
recommendations. Upon entry of the divorce decree, Husband filed this appeal.
In response to my Order pursuant to Pa.R.A.P. 1925. Husband filed his Statement
of Matters Complained of on Appeal. As his Statement is quite lengthy, it shall not
be set forth here.




                                                    Discussion


                               1. Deficiency of 1925(b) Statement/Waiver


            Husband claims thirteen errors in his Statement. with separate sub-parts. His
arguments. although quite convoluted, can be broken down into a few main
        I

points, to which all of his complaints relate. He argues that my Order is based on
legally insufficient evidence, is contrary to law, and that it is flawed for not setting
forth specific findings of fact.
            Husband raises a number of specific assertions of error in this appeal for the
first time.      As they were not raised in Husband's exceptions. they should be
deemed waived. "Matters not covered by exceptions [to a master's report and
recommendation] are deemed waived unless, prior to entry of the final decree.
leave is granted to file exceptions raising those matters." Pa.R.C.P.1920.55-2(b):
            As noted in the history above, Husband filed extensive exceptions from the
Master's Recommendation; however he did not raise the following matters which
appear in his 1925(b) Statement: That his "constitutional right to due process of
law", was violated (# 1 I: that it was error to order him to pay "$1,500.00 in
preliminary counsel tees" (#6) or "$1.000.00 in counsel fees" (#7); that it was error
to award Wife APL (#8} and to not limit the award's duration (#13)5; that it was



5   I did, In fact, limit the duration of APL. terminating it prior to the Master's hearing.

                                                       5
error to find that Wife had zero income ( # 10) and Husband had net monthly
income of $2, 158.00 ( # 11).
     · Accordingly, those lssues which Husband failed to raise in his exceptions
are waived for appeal as they must be raised at the first opportunity. Metzger v.
Metzger, 534 A2d 1057, 1058 (Pa. Super. 1987). This waiver is not avoided by
husband's assertion that he "does not waive any issues, including those raised in
his exceptions" at the onset of his 1925(b) Statement.
      Rule 1925 is intended to aid trial judges and appellate courts in identifying
those issues which the parties plan to raise on appeal, a crucial component of
the appellate process. "When a court has to guess what issues an appellant is
appealing, that is not enough. for meaningful review." Jones v. Jones, 878 A.2d
86, 89 (Po. Super. 2005). Husband's catch-all assertion that he does not "waive
any issues," on its face, requires the Court to guess what issues he is actually
oppeollnq.
       Husband raises the wording of Pa.R.A.P. 1925(b)(4)(vi) to avoid the
requirement to clearly set forth the appealable issues by stating that "the reasons
for the Orders are not readily discernible from the record." Because the reasons
for my decision are actually quite discernible from the record, this exception is not
available to Husband. I adopted the Master's Report and Recommendation,
including her clearly stated findings that Husband's testimony was not credible,
as well as her reasons for finding it so.
       Pursuant to Pa. R.C.P. 1569(c), the court has the specific power to adopt
and incorporate by reference the findings and conclusions of the master, without
the need to repeat them in the decision. There is no justification for requiring me
to restate the Master's findings when I have stated that I adopt them and declare
my order to be final.

       Accordingly, Husband's attempt to raise l 925(b) (4) (vi) to avoid the
requirement that he clearly set forth each appealable issue fails. All issues not


                                            6
previously raised in his exceptions, or not set forth in his 1925(b) Statement, should
be deemed waived.

                      2. Legal and Factual Basis for Decision


      Husband claims that I erred by "not making any finding of fact and without
any proof" that there was marital property which existed in Husband's possession
at the date of separation and/or that it was dissipated by Husband. Husband's
claim simply ignores the testimony presented at trial on which the decision was
based, and ignores all credibility determinations regarding that testimony.
      23 Pa.C.S.A. § 3501 defines marital property as "all property acquired by
either party during the marriage." These parties were only briefly married but, on
the date of their wedding In August of 2014, the parties were given cash, checks.
Chinese currency, and jewelry, all of which immediately became marital
property. Evidence of the receipt of the gifts was introduced via a video, as well
as by lists prepared contemporaneously by the parties and family members. Wife
credibly testified that a substantial portion of the property was in Husband's
possession when she left Pittsburgh. Husband offered no credible explanation for
where the property is now.

       A particular item of marital property testified to was a $50,000.00 check
from Wife's mother which was written to and cashed by Husband's father. Wife
and Wife's mother testified that this money was to be for a marital residence for
the bride and groom. (TR. 3/8/ 18 p.      ) . Husband testified that the check was
endorsed by his father and that he knew nothing of it. (TR. 3/ 13/18 p. 132-133). I
found that it was credible that the money was for the couple, that all involved,
includinq Husband and his Father, knew that purpose. and that Husband's father
converted the money to his own use after the wedding, and that Husband
allowed it.   Husband had no credible alternative explanation and his father
refused to appear.

                                           7
      Husband incorrectly claims there is no "proof" of the facts on which my
decision regarding marital property is based. To the contrary. There was a video
introduced showing the gifts, there were contemporaneously prepared lists of the
gifts which were counted by the couple. there were endorsed checks, and there
was testimony. I found the testimony proffered by Wife and her witnesses to be
credible evidence and believable, and, conversely. Husband's testimony not to
be so.s

       Husband's failure to call his father to testify regarding the missing wedding
funds which were in his possession raises an adverse inference. "[l]f a party has it
peculiarly within his power to produce witnesses whose testimony would elucidate
the transaction, the fact that he does not do it creates the presumption that the
testimony, if produced, would be unfavorable." O'Rourke on Behalf of O'Rourke
v. Rao. 602 A.2d 362, 363 (Pa. Super. 1992). Husband offered no other credible
explanation for the disappearance of the funds other than that he willingly gave
the funds to his Father or, at the least, did not demand their return. There was also
evidence that Husband is benefiting from this, by living in the home his father
purchased after the wedding.

       Husband also incorrectly claims my decision was contrary to law. He states
that since there was no "proof' that the property was in his physical possession at
the time of distribution, it cannot be distributed as marital property. In
Pennsylvania, marital property which is disposed of in good faith and used to
satisfy marital debts is excluded when distributing marital property. See, Wayda v.
Wayda, 576 A.2d 1060, 1068 (Pa. Super. 1990) (emphasis added). In this case.
Husband did not dispose of the marital property in good faith - Husband instead


6For example, Husband testified that he took a train from Pittsburgh to New York City. carrying
over $63.000.00 in cash in a shoulder bag - money he had earned over his entire lifetime but of
which he has no record because it was never deposited in any bank - and that he handed that
money to Wife's mother on the street in New York, in front of a "big building." I found this
testimony to be unbelievable.

                                               8
disposed of marital property to enrich his family and/or himself. The value of the
property the parties received at their wedding was, therefore, properly subject to
equitable distribution, whether that property was in Husband's physical possession
or that of his family.

                          3. Insufficiency of the Evidence

       Husband's other argument is that I based my decision on legally and
factually insufficient evidence. He states the awards to Wife were based on "no
evidence and/or contradictory evidence from one witness or one party's
witnesses" and "evidence was so lacking as to make the awards fundamentally
unfair and manifestly unjust." Again, Husband is incorrect. The parties offered
conflicting testimony and I found one side to be more credible than the other.

       In determining whether the evidence is legally sufficient to support a
factual finding, an appellate court generally considers only the evidence
supporting the finding to determine if competent evidence was presented at trial
to support reasonable findings. If so, the decision should not be second-guessed.
       Questions of credibility and conflicts in the evidence are for the trial court
to resolve and the reviewing court should not reweigh the evidence. Helpin v.
Trustees of Univ. of Pennsylvania, 969 A.2d 601, 609 (Pa. Super. 2009), aff'd, 10 A.3d
267 (Pa. 2010}. In this case, both parties presented their evidence, mostly through
their own testimony, and I weighed their credibility and the conflicts in their
testimony in reaching my decision, as did the Master.

       And while "the findings of fact and the recommendations of the Master are
usually considered as only advisory, an exception is made where the issue is one
of credibility and the master is the one who heard and observed the witnesses. In
that situation, the findings of the master should be given the fullest consideration."
Mintz v. Mintz,, 392 A.2d 747 (Pa. Super. 1978)(citations omitted}.



                                          9
.   '   . .,




               11
                    [GJreat weight must be accorded to the findings of the court or master below if
               the issues of credibility are ones that are necessarily resolved by personal
               observations. For example, if the ultimate decision rests on a statement asserted
               by one party and denied by the other, where there is no corroborative evidence,
               demeanor on the stand is necessarily dispositive of the issue and is the kind of
               evidence that cannot effectively be reviewed by an appellate court." Id at 749.
                         In this case, although Wife's testimony was hindered by her language
               barrier, her description of the events that transpired rang true.               Conversely,
               Husband's conflicting account was not persuasive. Further, his testimony that he
               "does not control his father" does not give him the right to allow his father to take
               Wife's fair share of the marital property.

                                              4. Husband's Ability to Pay

                         Husband complains that no consideration was given to his ability to pay
               Wife as ordered. He was ordered to pay Wife her share of the marital estate over
               time in equitable distribution, with $50,000.00 in the form of alimony secured by a
               judgment note.        Additionally, although Husband testified that he earns only
               $2,000.00 per month working at a beer distributorship, it is a beer distributorship
               which he owned himself but conveyed to his mother for $1.00 after the parties
               separated. (TR. 3/l 3/l 8 p.198- 21 O}. Prior to the conveyance, he operated as the
               owner/manager and took all end of the year profits as income. His testimony
               raises the inference that the business was transferred to avoid equitable
               distribution or support or both and that Husband has an artificially low income.

                         Accordingly, I did not find that requiring Husband to pay the award to Wife
               under these circumstances was an unfair burden'. I did not find his testimony
               regarding his income to be truthful. Husband lives with his parents, earns an



                7
                 This is all the more true when, as noted by the Master, Husband could demand the funds due
                to Wife from his father. who converted them.

                                                             10
artificially low income, and has the ability to earn a higher income elsewhere. The
funds which are the subject of the award were in Husband's control at the time
of separation. Husband's protestations that he has no control over his father may
be true but Wife should not be forced to forgo her fair share of the marital gifts,
the majority of which came from her family members, because Husband will not
or cannot stand up to his father.

      I also found it equitable that Husband be required to share in the cost of
the translators.   Although Husband may not have required a translator to
understand the questions posed to him in English, his attorney could not have
effectively cross examined Wife or her family, nor understood the video without
the presence of a translator.

                                    Conclusion

      Because my October 17, 2018 Order was based on my credibility
determinations regarding the· testimony of the parties at trial, and is consistent
with the laws of the Commonwealth regarding equitable distribution, it should be
affirmed.

                                      BY THE COURT:




                                         11